                 Case 2:17-cr-00234-TLN Document 172 Filed 02/12/21 Page 1 of 3


 1 Dina L. Santos, SBN 204200
   A Professional Law Corporation
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 447-0160
   Email: defense@dinasantos.com
 4

 5 Attorney for:
   RICARDO VILLA
 6
                                   IN THE UNITED STATES DISTRICT COURT
 7
                                       EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                            CASE NO. 2:17-CR-0234 TLN
10
                                     Plaintiff,           STIPULATION REGARDING EXCLUDABLE
11                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
                              v.                          FINDINGS AND ORDER TO CONTINUE CASE
12                                                        TO MAY 27, 2021, AT 9:30 A.M.
     RICARDO VILLA, et al.
13                                   Defendants

14
                                                     STIPULATION
15
            Plaintiff United States of America, by and through its counsel of record, Justin Lee, and
16
     Defendants Ricardo Villa, represented by Attorney Dina Santos; Defendant Patrick Botello, represented
17
     by Etan Zaitsu; Defendant Mercedes Silva-Sims, represented by Davis Fischer; Defendant Ashley
18
     Habash, represented by David Garland, hereby stipulate as follows:
19
            1.       By previous order, this matter was set for status on February 18, 2021.
20
            2.       By this stipulation, defendants now move to continue the status conference until May 27,
21
     2021, at 9:30 a.m, and to exclude time between February 18, 2021, and May 27, 2021, under Local Code
22
     T4. Plaintiff does not oppose this request. Defense Counsel require additional time to review discovery,
23
     meet with the Client, conduct investigation and otherwise prepare for trial. The discovery in the case is
24
     several thousand pages along with a voluminous amount of recordings. Most of the discovery is subject
25
     to a protective order, making review with the Clients difficult since most Clients are in custody.
26
            3.       The parties agree and stipulate, and request that the Court find the following:
27
                     a)      Counsel for Defendants desires additional time to continue to review discovery,
28

      Stip. & Order Continuing Status Conf. & Excluding   1
      Time Periods Under Speedy Trial Act
                 Case 2:17-cr-00234-TLN Document 172 Filed 02/12/21 Page 2 of 3


 1          conduct investigation, and to otherwise prepare for trial. Counsel for Defendants believe that

 2          failure to grant the above-requested continuance would deny them the reasonable time necessary

 3          for effective preparation, taking into account the exercise of due diligence. The government does

 4          not object to the continuance.

 5                   b)      Based on the above-stated findings, the ends of justice served by continuing the

 6          case as requested outweigh the interest of the public and the defendant in a trial within the

 7          original date prescribed by the Speedy Trial Act.

 8                   c)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 9          et seq., within which trial must commence, the time period of February 18, 2021, to May 27,

10          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

11          T4] because it results from a continuance granted by the Court at defendants request on the basis

12          of the Court’s finding that the ends of justice served by taking such action outweigh the best

13          interest of the public and the defendants in a speedy trial.

14          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

15 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

16 must commence.

17          IT IS SO STIPULATED.

18    Dated: February 11, 2021                                 MCGREGOR SCOTT
                                                               United States Attorney
19

20                                                             /s/ Justin Lee
                                                               JUSTIN LEE
21                                                             Assistant United States Attorney

22
     Dated: February 11, 2021                              /s/ Dina L. Santos
23                                                         DINA L. SANTOS, ESQ.
                                                           Attorney for Ricardo Villa
24

25
     Dated: February 11, 2021                              /s/ Etan Zaitsu
26                                                         ETAN ZAITSU, ESQ.
                                                           Attorney for Patrick Botello
27

28

      Stip. & Order Continuing Status Conf. & Excluding    2
      Time Periods Under Speedy Trial Act
              Case 2:17-cr-00234-TLN Document 172 Filed 02/12/21 Page 3 of 3


 1
     Dated: February 11, 2021                               /s/ David Fischer
 2                                                          DAVID FISCHER, ESQ.
                                                            Attorney for Mercedes Silva-Sims
 3

 4 Dated: February 11, 2021                                 /s/ David Garland
                                                            DAVID GARLAND, ESQ.
 5                                                          Attorney for Ashley Habash

 6

 7                                                        ORDER
 8          IT IS SO FOUND AND ORDERED this 11th day of February, 2021.
 9

10

11

12                                                                 Troy L. Nunley
                                                                   United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      Stip. & Order Continuing Status Conf. & Excluding     3
      Time Periods Under Speedy Trial Act
